Name: Commission Directive 2006/36/EC of 24 March 2006 amending Directive 2001/32/EC recognising protected zones exposed to particular plant health risks in the Community and repealing Directive 92/76/EEC
 Type: Directive
 Subject Matter: natural and applied sciences;  agricultural policy;  agricultural activity;  environmental policy
 Date Published: 2006-11-28; 2006-03-25

 25.3.2006 EN Official Journal of the European Union L 88/13 COMMISSION DIRECTIVE 2006/36/EC of 24 March 2006 amending Directive 2001/32/EC recognising protected zones exposed to particular plant health risks in the Community and repealing Directive 92/76/EEC THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), and in particular the first subparagraph of Article 2(1)(h) thereof, Whereas: (1) By Commission Directive 2001/32/EC (2), certain Member States or certain areas in Member States were recognised as protected zones in respect of certain harmful organisms. In some cases recognition was granted provisionally, because the information necessary to show that the harmful organism in question was not present in the Member State or area concerned had not been provided. (2) Where the Member States concerned have now provided the necessary information, the zones in question should be recognised as permanent protected zones. (3) Certain regions of Portugal were recognised as protected zones with respect to Bemisia tabaci Genn. (European populations). (4) Portugal has submitted information showing that Bemisia tabaci Genn. (European populations) is now established in some parts of its territory. Those parts of the Portuguese territory should therefore no longer be recognised as a protected zone in respect of that harmful organism. (5) Various regions or parts of regions in Austria and Italy, and the whole territory of Ireland, Lithuania, Slovenia and Slovakia, were provisionally recognised as protected zones with respect to Erwinia amylovora (Burr.) Winsl. et al. until 31 March 2006. (6) From information supplied by Austria, Italy, Ireland, Lithuania, Slovenia and Slovakia, it appears that the provisional recognition of the protected zones for those countries in respect of Erwinia amylovora (Burr.) Winsl. et al. should exceptionally be extended for two years to give those countries the necessary time to submit information showing that Erwinia amylovora (Burr.) Winsl. et al. is not present or, where necessary, to complete their efforts to eradicate that organism. (7) In addition, as Erwinia amylovora (Burr.) Winsl. et al. is now established in some parts of Italy, in the Gorenjska and Maribor regions of Slovenia and in some communes of the DunajskÃ ¡ Streda, Levice, TopoÃ ¾Ã any, PoltÃ ¡r, RoÃ ¾Ã ava and TrebiÃ ¡ov Counties in Slovakia, these respective parts of the Italian, Slovenian and Slovakian territory should no longer be recognised as a protected zone for Erwinia amylovora (Burr.) Winsl. et al. (8) Lithuania was provisionally recognised as a protected zone for beet necrotic yellow vein virus until 31 March 2006. (9) Lithuania has submitted information showing that beet necrotic yellow vein virus is now established in that country. Lithuania should therefore no longer be recognised as a protected zone in respect of that harmful organism. (10) Malta was provisionally recognised as a protected zone with respect to Citrus tristeza virus (European strains) until 31 March 2006. (11) From information supplied by Malta, it appears that the provisional recognition of the protected zone for that country in respect of Citrus tristeza virus (European strains) should exceptionally be extended for two years to give that country the necessary time to submit information showing that Citrus tristeza virus (European strains) is not present or, where necessary, to complete its efforts to eradicate that organism. (12) Cyprus was provisionally recognised as a protected zone with respect to Daktulosphaira vitifoliae (Fitch), Ips sexdentatus BÃ ¶rner and Leptinotarsa decemlineata Say until 31 March 2006. (13) From information supplied by Cyprus, it appears that the provisional recognition of the protected zone for that country in respect of Daktulosphaira vitifoliae (Fitch), Ips sexdentatus BÃ ¶rner and Leptinotarsa decemlineata Say should be extended for two years to give that country the necessary time to submit information showing that those harmful organisms, are not present or, where necessary, to complete its efforts to eradicate them. (14) Directive 2001/32/EC should therefore be amended accordingly. (15) The measures provided for in this Directive are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DIRECTIVE: Article 1 Directive 2001/32/EC is amended as follows: 1) Article 1 is replaced by the following: Article 1 The zones in the Community listed in the Annex are recognised as protected zones within the meaning of the first subparagraph of Article 2(1)(h) of Directive 2000/29/EC, in respect of the harmful organism(s) listed against their names in the Annex to this Directive. 2) Article 2 is deleted. 3) The Annex is amended as follows: (a) In point 2 of heading (a), the words in brackets after Portugal are replaced by the following words Azores, Beira Interior, Beira Litoral, Entre Douro e Minho, Madeira, Ribatejo e Oeste (communes of AlcobaÃ §a, Alenquer, Bombarral, Cadaval, Caldas da Rainha, LourinhÃ £, NazarÃ ©, Obidos, Peniche and Torres Vedras) and TrÃ ¡s-os-Montes. (b) In points 3.1, 11 and 13 of heading (a), the words (until 31 March 2008) are inserted after the word Cyprus. (c) Point 2 of heading (b) is replaced by the following:  Spain, Estonia, France (Corsica), Italy (Abruzzi; Basilicata; Calabria; Campania; Friuli-Venezia Giulia; Lazio; Liguria; Marche; Molise; Piedmont; Sardinia; Sicily; Tuscany; Umbria; Valle dAosta), Latvia, Portugal, Finland, United Kingdom (Northern Ireland, Isle of Man and Channel Islands),  and, until 31 March 2008, Ireland, Italy (ApÃ ºlia, Emilia-Romagna: provinces of ForlÃ ­-Cesena (excluding the provincial area situated to the North of the State road n.9  Via Emilia), Parma, Piacenza, Rimini (excluding the provincial area situated to the North of the State road n.9  Via Emilia), Lombardy, Veneto (except in the province of Rovigo the communes Rovigo, Polesella, Villamarzana, Fratta Polesine, San Bellino, Badia Polesine, Trecenta, Ceneselli, Pontecchio Polesine, ArquÃ Polesine, Costa di Rovigo, Occhiobello, Lendinara, Canda, Ficarolo, Guarda Veneta, Frassinelle Polesine, Villanova del Ghebbo, Fiesso Umbertiano, Castelguglielmo, Bagnolo di Po, Giacciano con Baruchella, Bosaro, Canaro, Lusia, Pincara, Stienta, Gaiba, Salara, and in the province of Padova the communes Castelbaldo, Barbona, Piacenza dAdige, Vescovana, S. Urbano, Boara Pisani, Masi, and in the province of Verona the communes PalÃ ¹, Roverchiara, Legnago, Castagnaro, Ronco allAdige, Villa Bartolomea, Oppeano, Terrazzo, Isola Rizza, Angiari), Lithuania, Austria (Burgenland, Carinthia, Lower Austria, Tirol (administrative district Lienz), Styria, Vienna), Slovenia (except the Gorenjska and Maribor regions), Slovakia (except the communes of BlahovÃ ¡, HornÃ © MÃ ½to and OkoÃ  (DunajskÃ ¡ Streda County), Hronovce and HronskÃ © KÃ ¾aÃ any (Levice County), VeÃ ¾kÃ © RipÃ any (TopoÃ ¾Ã any County), MÃ ¡linec (PoltÃ ¡r County), Hrhov (RoÃ ¾Ã ava County), KazimÃ ­r, LuhyÃ a, MalÃ ½ HoreÃ ¡, SvÃ ¤tuÃ ¡e and ZatÃ ­n (TrebiÃ ¡ov County)). (d) In point 1 of heading (d), the word Lithuania is deleted. (e) In point 3 of heading (d), the words (until 31 March 2008) are inserted after the word Malta. Article 2 1. Member States shall adopt and publish, by 30 April 2006 at the latest, the laws, regulations and administrative provisions necessary to comply with this Directive. They shall forthwith communicate to the Commission the text of those provisions and a correlation table between those provisions and the Directive. They shall apply those provisions from 1 May 2006. When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such a reference is to be made. 2. Member States shall communicate to the Commission the text of the main provisions of domestic law which they adopt in the field governed by this Directive. Article 3 This Directive shall enter into force on the 20th day following its publication in the Official Journal of the European Union. Article 4 This Directive is addressed to the Member States. Done at Brussels, 24 March 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 169, 10.7.2000, p. 1. Directive as last amended by Commission Directive 2006/14/EC (OJ L 34, 7.2.2006, p. 24). (2) OJ L 127, 9.5.2001, p. 38. Directive as last amended by Directive 2005/18/EC (OJ L 57, 3.3.2005, p. 25).